OPINION
PER CURIAM.
It appears that Dwight Williams was arrested in September 2005, and since that time has been detained while awaiting trial on drug charges. Williams claims that on May 15, 2007, he filed a pro se motion pursuant to 18 U.S.C. § 3162, seeking to challenge the legality of his incarceration. Williams seeks a writ of mandamus directing the District Court to rule on the motion. Importantly, however, the District Court docket contains no entry of a pro se filing by Williams in May 2007. We cannot, of course, direct adjudication of a motion which has not been filed. Accordingly, we will deny the mandamus petition.1 *888seeks information about court-appointed representation in his criminal proceedings, his inquiries should be directed to the District Court.

. We also deny Williams’ motion for appointment of counsel. To the extent that Williams